DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/15/21, 2/15/21, 9/1/21, 10/15/21, two on 12/10/21, 2/15/22 and 5/6/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/189010 to Anderson et al. “Anderson” as modified by WO 2017/184147 to Cumbie et al. “Cumbie.”
With regard to Claim 27, Anderson teaches a logic circuitry package comprising: an interface (405) to communicate with a print apparatus logic circuit; and at least one logic circuit (420) comprising at least one heater and a temperature sensor (430a and 435a), the at least one logic circuit configured to: receive, via the interface, a heater command to address the at least one heater [0060, 0103 and 0107]; and transmit, via the interface, a digital value in response to the sensor command, wherein the digital value corresponds to a print material level of a print material within a reservoir [0042].
	Anderson teaches the claimed invention except for receiving, via the interface, subsequent to the heater command, a sensor command corresponding to a sensor ID to address the temperature sensor.
	However, Cumbie teaches receiving, via the interface, subsequent to the heater command, a sensor command corresponding to a sensor ID to address the temperature sensor [0042-0054].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Anderson with the teachings of Cumbie  to provide helpful, accurate information regarding liquid levels, and in the case of a printing system, can be used to estimate how much printing can be performed given the present level of ink in an ink reservoir [0032].
With regard to Claim 28, Anderson teaches wherein the at least one logic circuit is configured to activate the at least one heater in response to the heater command [0103].
With regard to Claim 29, Anderson teaches the claimed invention, except for wherein the at least one logic circuit comprises a plurality of heaters, wherein the at least one logic circuit is configured to receive the heater command to address the plurality of heaters.
	However, Anderson teaches wherein the at least one logic circuit comprises a plurality of heaters (30), wherein the at least one logic circuit is configured to receive the heater command to address the plurality of heaters [0053].  The same motivation applies as discussed above in claim 27.
With regard to Claim 30, Anderson teaches the claimed invention, except for wherein the at least one logic circuit comprises a plurality of heaters, wherein the at least one logic circuit is configured to receive the heater command to address a subset of the plurality of heaters.
However, Anderson teaches wherein the at least one logic circuit comprises a plurality of heaters, wherein the at least one logic circuit is configured to receive the heater command to address a subset of the plurality of heaters [0054-0055].  The same motivation applies as discussed above in claim 27.
With regard to Claim 31, the combination of Anderson as modified by Cumbie teach the at least one logic circuit comprises a plurality of heaters (430a), wherein the at least one logic circuit (420) is configured to: receive, via the interface (405), a plurality of heater commands, each heater command addressing a different subset of the plurality of heaters ([0054-0055] of Cumbie); receive, via the interface, subsequent to each of the plurality of heater commands ([0060, 0103 and 0107] of Anderson), a sensor command corresponding to the sensor ID to address the temperature sensor; and transmit, via the interface, a digital value in response to each sensor command ([0042-0054] of Cumbie), wherein a transition between the digital values transmitted in response to each sensor command corresponds to the print material level of the print material within the reservoir ([0042] of Cumbie).  The same motivation applies as discussed above in claim 27.
With regard to Claim 32, the combination of Anderson as modified by Cumbie teach wherein the at least one logic circuit is configured to: receive, via the interface, subsequent to the heater command ([0060, 0103 and 0107] of Anderson), a plurality of sensor commands corresponding to the sensor ID to address the temperature sensor ([0042-0054] of Cumbie); and transmit, via the interface, a digital value in response to each of the plurality of sensor commands, wherein a change in the digital value over time corresponds to the print material level of the print material within the reservoir ([0042 and 0081] of Cumbie).  The same motivation applies as discussed above in claim 27.
With regard to Claim 33, Anderson teaches wherein the temperature sensor comprises a temperature sensitive resistor [0030].
With regard to Claim 34, Anderson teaches replaceable print apparatus component [0012] comprising: the logic circuitry package of claim 27; a print material reservoir; and a print material within the reservoir [0035].
With regard to Claim 35, Anderson teaches wherein the temperature sensor (534) extends along a height direction of the print material reservoir [0074].
	With regard to Claim 36, Anderson teaches wherein at least a portion of the temperature sensor is in direct contact with the print material [0035].
With regard to Claim 37, Anderson teaches wherein the plurality of heaters are arranged in a column along a height direction of the print material reservoir [0074].
With regard to Claim 38, Anderson teaches wherein the temperature sensor extends around the plurality of heaters [0074].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 39 is the inclusion of the limitations a foam material within the print material reservoir to hold the print material. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of Claims 40-42 is the inclusion of the limitations a housing having a height, a width less than the height, and a length greater than the height, the height parallel to a vertical reference axis, and the width extending between two sides; and a print material output, wherein the print material reservoir is within the housing.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 43-46 is the inclusion of the limitations receive, via the interface, subsequent to the first command, a second command corresponding to a class ID; and transmit, via the interface, a digital value in response to the second command, wherein the digital value is based on the at least one level ID.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication with the PTO

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853